Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 10/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10552577 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.
Claim 1 is directed to a pharmacy medication management system, comprising: 
a pharmacy work station that includes a processor that executes machine-readable instructions stored in a memory to configure the pharmacy work station to:	
generate a medication requisition for a contained medication unit based on an order of the contained medication unit,
execute requisition fulfillment logic to evaluate decision data and identify a selected remote fulfillment site from a plurality of remote fulfillment sites, wherein the decision data is based at least in part on cost data or timing data received at the pharmacy work station from each of the plurality of remote fulfillment sites, and
execute a requisition router that communicates the medication requisition to the selected remote fulfillment site, wherein the selected remote fulfillment site comprises a work station to prepare and present a work flow that is specific to the medication requisition currently being prepared at the work station including a sequence of steps to prepare the contained medication unit corresponding to the medication requisition based on the work flow, wherein the work station records, utilizing data collection tools, medication requisition metadata comprising bar code scans of products and images of apparatus during or after use in the preparation of the contained medication unit documenting preparation of the contained medication unit in accordance with the work flow, and wherein the selected remote fulfillment site is configured to record medication requisition metadata related to preparation of the contained medication unit in accordance with the work flow; and
a medication requisition database in operative communication with the pharmacy work station that receives and stores the medication requisition metadata regarding fulfillment of the medication requisition at the selected remote fulfillment site,
wherein the pharmacy work station associates the medication requisition metadata stored in the medication requisition database with the contained medication unit. 

For claim rejection under 35USC 101, the current invention recites “utilizing data collection tools, medication requisition metadata comprising bar code scans of products and images of apparatus during or after use in the preparation of the contained medication unit ”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 
For claim rejection under 35 USC 103, Claim 1 closely relate to Eller et al. (US. 20130173277) in view of Greyshock (US 20080300794A1). Eller discloses method and system for fulfilling drug orders. Greyshock discloses capturing human-readable text displayed on a unit dose package. Howe discloses virtual healthcare needs fulfillment system. However, the combined art fail to teach each of a plurality of fulfillment sites affirmatively sends both medication requisition fulfillment cost and medication requisition fulfillment timing data to the requisition fulfillment logic, and a requisition router in communication with a medication requisition management network to route the medication requisition to a medication requisition preparation management system of a selected fulfillment site selected from the plurality of fulfillment sites by way of the medication requisition management network for fulfillment of the medication requisition. 
   
The foreign reference, WO02097571A2 discloses collecting both subjective and objective information regarding a patient into a clinical patient record, and uses the record to determine evidence-based recommendations. A healthcare provider may decide to implement certain recommandations, and/or provide additional interventions which are collectively implemented using automated support tools. A  plan can include follow-up activities which may be automatically scheduled by the electronic healthcare management system.   
However, the reference does not disclose each of a plurality of fulfillment sites affirmatively sends both medication requisition fulfillment cost and medication requisition fulfillment timing data to the requisition fulfillment logic, and a requisition router in communication with a medication requisition management network to route the medication requisition to a medication requisition preparation management system of a selected fulfillment site selected from the plurality of fulfillment sites by way of the medication requisition management network for fulfillment of the medication requisition.    
The NPL reference “Outsourcing in Healthcare Through Process Modularization - A Lean Perspective “, describes a case study on a start-up Longterm Care unit with innovative format, great levels of customization and following an outsourcing strategy, was carried out. The main conclusion, among others, is that in ambitious start-ups, having speed of entrance as the conditioning factor, a process orientation and management approach may offer a clear view of the gains related with trade-off decisions regarding time and cost (agility) and cost and quality (Leanness) ie, decisions under the "leagile" paradigm. 
However, the NPL reference does not disclose a plurality of fulfillment sites affirmatively sends both medication requisition fulfillment cost and medication requisition fulfillment timing data to the requisition fulfillment logic, and a requisition router in communication with a medication requisition management network to route the medication requisition to a medication requisition preparation management system of a selected fulfillment site selected from the plurality of fulfillment sites by way of the medication requisition management network for fulfillment of the medication requisition.    
Claims 2-20 are dependent from claim 1 and are allowed for the same reasons given above.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/           Primary Examiner, Art Unit 3686